Citation Nr: 1338625	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-29 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to January 23, 2002 for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran had a period of active service from April 1957 to March 1961.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a January 2013 rating decision of the VA RO in Cleveland, Ohio.  In that decision, the RO awarded a TDIU, effective from January 23, 2002.  The Veteran disagreed with the effective date assigned for the award of a TDIU and this appeal ensued.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons discussed below, referral to the Director of Compensation and Pension for extraschedular consideration is warranted.  The issue of entitlement to TDIU on an extraschedular basis prior to January 23, 2002 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 23, 2002, the Veteran's service-connected disabilities included generalized anxiety disorder and panic disorder with agoraphobia, rated as 50 percent disabling; and, fibrocystic disease of the left breast, rated as noncompensable.  

2.  The combined disability rating for the Veteran's service-connected disabilities prior to January 23, 2002 is 50 percent.  

3.  In an October 1979 decision, the Board denied the Veteran's claim for a disability rating in excess of 50 percent for service-connected generalized anxiety disorder and panic disorder with agoraphobia.  

4.  In an unappealed July 1996 rating decision, the RO denied entitlement to a compensable disability rating for the service-connected fibrotic disease, left breast; and, in an unappealed August 1998 rating decision, the RO denied entitlement to a schedular disability rating in excess of 50 percent for the service-connected generalized anxiety disorder and panic disorder with agoraphobia.

5.  There is competent evidence of record that the Veteran may be unemployable prior to January 23, 2002.  


CONCLUSIONS OF LAW

1.  The Board's October 1979 decision, and the RO's July 1996 and August 1998 decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2012).

2.  The criteria for the assignment of a TDIU on a schedular basis prior to January 23, 2002 have not been met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.400, 3.341, 4.16(a) (2013). 

3.  The criteria for referral to the Director of Compensation and Pension for consideration of an extraschedular TDIU have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. § 4.16(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the award of a TDIU, on a schedular basis, is effective on the first possible date allowed pursuant to the regulations at 38 C.F.R. § 4.16a, there is no legal basis to assign a TDIU prior to January 23, 2002 on a schedular basis.  Because the law and not the evidence is dispositive with respect to this issue, additional factual development would have no bearing on the ultimate outcome.  The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, the Veterans Claims Assistance Act of 2000 (VCAA) can have no effect on this appeal.  See Dela Cruz, supra; see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim"].

Given the favorable determination as to referral for an extraschedular rating, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In a January 2013 rating decision, the RO awarded a TDIU effective from January 23, 2002, the earliest date on which the Veteran's service-connected disability ratings combined to meet the threshold percentage requirements for entitlement to a TDIU.  On January 23, 2002, and no earlier, the Veteran's service-connected generalized anxiety disorder and panic disorder with agoraphobia was rated as 70 percent disabling.  Prior to that date, the generalized anxiety disorder and panic disorder with agoraphobia was rated as 50 percent disabling, and the Veteran's only other service-connected disability of fibrocystic disease of the left breast was rated as noncompensable.  

The Board does not have jurisdiction to address the issue of whether an increased rating is warranted for the Veteran's service-connected disabilities prior to January 23, 2002 because an October 1979 Board decision; and, RO rating decisions of July 1996 and August 1998 are final.  The Veteran did not have an increased rating claim pending prior to January 23, 2002.  Previous determinations which are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2013).  As the Veteran has never alleged CUE in any final decision issued prior to January 23, 2002, the ratings assigned prior to January 23, 2002 are binding.  

As the Veteran has neither a single disability evaluated as 60 percent disabling prior to January 23, 2002 nor a combination of disabilities bringing the combined rating to 70 percent or more prior to January 23, 2002, she does not meet the threshold eligibility percentage standards set forth in 38 C.F.R. § 4.16(a) for assignment of a total disability rating based on individual unemployability on a schedular basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

However, 38 C.F.R. § 4.16(b) provides that even in cases where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2013).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

The evidence of record, both before, and after January 23, 2002 suggests that the Veteran may have been unemployable prior to January 23, 2002.  The record reflects that the Veteran has not worked since 1976, and was hospitalized as a result of her service-connected psychiatric disorder prior to January 23, 2003.  An August 1998 VA examination report indicates that the Veteran had a hard time remembering things, had no motivation, no self-confidence and no self-esteem.  The Veteran had poor impulse control and a feeling of helplessness and hopelessness.  Significantly, the examination report notes that the Veteran is not capable of managing her benefit payment in her own best interest.  Global Assessment of Functioning (GAF) was listed as 40.  

In a July 2011 private opinion, a psychologist who reviewed the Veteran's claims file and spoke with the Veteran and her son, opined that the Veteran has been unable to obtain and maintain employment since 1975 due to her service-connected psychiatric disorder.  

Based upon the 1998 VA examination findings and the 2011 private opinion, the Veteran's employment history, and his level of education, the Veteran may be unemployable as a result of her service-connected psychiatric disorder prior to January 23, 2002 because there is some indication in the record that the Veteran's service-connected psychiatric disorder has significantly interfered with his ability to maintain or obtain substantially gainful employment since 1975.  

Therefore, the Board is compelled to remand the claim for entitlement to TDIU on an extraschedular basis as a result of service-connected pes planus for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b) for consideration of whether this benefit is warranted on an extra-schedular basis. 


ORDER

Entitlement to an effective date prior to January 23, 2002 for the assignment of a TDIU on a schedular basis is denied.

Referral of the claim to the Director of Compensation and Pension for consideration of an award of TDIU on an extraschedular basis prior to January 23, 2002 is granted.


REMAND

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, VA Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  


Although the Veteran's combined disability rating for her service-connected disabilities did not meet the threshold percentage requirements for entitlement to TDIU on a schedular basis prior to January 23, 2002, there is some evidence that the Veteran is unemployable due to her service-connected psychiatric disorder prior to January 23, 2002.  Accordingly, the Veteran's claim should be referred to VA's Director of Compensation and Pension Service for extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Pursuant to 38 C.F.R. § 4.16(b), refer the claim for entitlement to TDIU prior to January 23, 2002 on an extraschedular basis to VA's Director of Compensation and Pension Service for extraschedular consideration as to whether the Veteran was unemployable due to service-connected disabilities prior to January 23, 2002.

2. When the above is completed, readjudicate the claim.  If the benefit remains denied, furnish the Veteran a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


